Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any
formal errors so that corrections may be made before the bound volumes go to press.
                              District of Columbia
                               Court of Appeals
No. 17-BG-1083

IN RE LAURENCE F. JOHNSON
                                                             2017 DDN 239
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Reg. No. 934398

BEFORE: Glickman and McLeese, Associate Judges, and Steadman, Senior
        Judge.
                             ORDER
                     (FILED – December 21, 2017)

       On consideration of the certified order of the Maryland Court of Appeals
indefinitely suspending respondent from the practice of law in the state of
Maryland by consent with a right to seek reinstatement after ninety days; this
court’s October 10, 2017, order temporarily suspending respondent and directing
him to show cause why functionally equivalent reciprocal discipline should not be
imposed; and the statement of Disciplinary Counsel regarding reciprocal
discipline; and it appearing that respondent did not file a response to this court’s
show cause order but did timely file the required D.C. Bar R. XI, § 14 (g) affidavit,
it is

       ORDERED that Laurence F. Johnson is hereby suspended from the practice
of law in the District of Columbia for ninety days, nunc pro tunc to October 10,
2017, with reinstatement subject to a fitness requirement. See In re Sibley, 990
A.2d 483, 487-88 (D.C. 2010) (explaining that the presumption of identical
discipline in D.C. Bar R. XI, § 11 (c) will prevail except in “rare” cases); In re
Cole, 809 A.2d 1226, 1227 n.3 (D.C. 2002) (explaining that in unopposed
reciprocal matters the “imposition of identical discipline should be close to
automatic”). This discipline is concurrent with the discipline imposed by this court
in In re Johnson, 158 A.3d 913 (D.C. 2017).

                                  PER CURIAM